Citation Nr: 1419896	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from October 14, 2008 to December 30, 2008?  

2.  What evaluation is warranted for PTSD since December 31, 2008?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to January 1969.  He served in combat and his awards include the Silver Star.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which granted entitlement to service connection for posttraumatic stress disorder effective October 14, 2008 and assigned a 30 percent rating.  

The Veteran testified in September 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing was produced and is associated with the claims file.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  

Absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  While the Veteran made some statements that he is seeking a 50 or 70 percent rating, he has not submitted a waiver and therefore is presumed to be seeking a 100 percent rating, the maximum for PTSD.  

The issue of what evaluation since December 31, 2008 for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Between October 14, and December 30, 2008, the evidence demonstrates that the Veteran's PTSD more likely than not was manifested by occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, posttraumatic stress disorder warranted a 70 percent rating from October 14 2008 through December 30, 2008.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in December 2008.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's PTSD for the period prior to December 31, 2008.  

Merits of the Claim

The Veteran seeks an increased initial rating for his service connected PTSD.  VA granted a 30 percent rating in February 2009, effective October 14, 2008.  The Board is of the opinion that the Veteran's PTSD merits a higher initial rating.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Posttraumatic stress disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that Code, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association ("DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning scale, with scores ranging between zero and 100 percent.  Global assessment of functioning scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the global assessment of functioning scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  DSM-IV at 44.  While global assessment of functioning scores are probative of the veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2013).  

The Veteran sought outpatient treatment for his PTSD at a VA medical center starting in August 2008.  Treatment records indicate that the Veteran had symptoms such as trust issues, loss of interest in hobbies, strained or no relationships with his family, irritability, sleep impairment, avoidance of crowds and hypervigilance.  His hygiene and grooming were noted to be good; he had no suicidal or homicidal ideation

The Veteran was afforded a VA examination on December 30, 2008.  He reported symptoms which included an intrusive memory, flashbacks, anxiety, depression, and temper issues leading to rage and frequent difficulty with assaultiveness.  He reported a prior arrest for assault.  The Veteran reported having no friends, no longer attending family reunions and putting his wife "through hell."  His hobbies reportedly had diminished over time, but he took satisfaction in chopping wood.  He admitted to 20 years of alcohol abuse, but stated that he had been sober for over two years after an incident when he came home inebriated and choked his son.  The Veteran denied a history of suicide attempts, but he admitted to suicidal ideation, planning and thoughts, though he denied any intent.  He admitted to having homicidal ideation at least once when he was working as a police officer, but denied current intent.  

Mental status examination revealed that the Veteran was neatly groomed.  His speech was within normal limits, with a narrow flattened range of affect which matched the appellant's mood.  The Veteran's thought process was good with appropriate content.  There was no evidence of delusions or hallucinations but he described dissociative flashback episodes that could resemble them.  The Veteran complained of short term memory loss and impairment.  He did not show any obsessive or ritualistic behavior.  He reported having panic attacks in agoraphobic situations.  He reportedly avoided those situations as well as cues, thoughts, feelings, conversations, activities, people and places that reminded him of his traumas.  He reported persistently re-experiencing his traumatic events, as well as a feeling of detachment and estrangement from others, and a sense of foreshortened future.  

The Veteran described impaired impulse control that made it difficult to control his rage with family, work and friends.  He suffered from irritability and outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  His sleep had improved due to prescription drugs from the VA medical center.  

The appellant stated that he had held many jobs ranging in duration from a day to several years.  He retired from his last job three years prior to the examination because he could not tolerate seeing the death of residents of the personal care home where he worked.  The examiner assigned a global assessment of functioning score of 51, the bottom of the moderate range.  

In light of the foregoing, and after resolving reasonable doubt in his favor, the Board finds that the Veteran's social and occupational impairment most nearly approximated a 70 percent rating for the period from October 14, 2008 to December 30, 2008.  The Veteran noted extreme difficulty establishing and maintaining effective relationships as evidenced by his lack of friends and distant from his own family.  He was not close to anyone.  He had been married over 40 years but by his own admission has put his wife "through hell."  He does not attend family reunions.  Significantly, he admits to suicidal ideation and planning and at least one episode of homicidal ideation.  He had impaired impulse control which made it difficult for him to control his rage.  This rage had resulted in irritability, a history of assaultiveness, and one arrest for assault.  

For the period from October 14, 2008 to December 30, 2008, the Veteran's symptoms were not severe enough to merit a 100 percent rating.  He was able to clearly communicate with other people, and demonstrated no evidence that he was suffering from delusions or hallucinations.  His impulse control is impaired but his behavior is not grossly inappropriate.  He has admitted to suicidal ideation and at least one episode of homicidal ideation but does not have intent to commit either.  He is able to perform the activities of daily living and takes satisfaction in chopping wood.  His grooming and hygiene are good.  He has short-term memory loss but is not disoriented to time or place and does not show signs of memory loss of close relatives or his own name.  

The Board considered whether the Veteran's posttraumatic stress disorder warranted a referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has symptoms including chronic sleep impairment, hypervigilance, irritability, anger, difficulty establishing and maintaining effective relationships, impaired impulse control resulting in angry outbursts and violence and suicidal and homicidal ideation.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  As the first step of Thun has not been met  referral for the assignment of an extraschedular disability rating is not warranted.  


ORDER

Entitlement to a 70 percent rating for posttraumatic stress disorder is granted for the period between October 14, and December 30, 2008 subject to the laws and regulations governing the award of monetary benefits.  


REMAND

At his September 2011 hearing, the Veteran stated that his PTSD had worsened since the December 2008 VA examination.  His representative stated that the Veteran's PTSD impaired occupational functioning, caused significant difficulties with family relations, judgment, thinking and mood and prevented social interaction with peers.  The Veteran stated that he saw Viet Cong in the shadows, that he always carried a weapon with him, and that he had set warning devices in the woods by his house.  He further reported having nightmares at least once or twice per week, having no social life, that he had separated from his wife three times and that his family was scared of him.  In light of his report of increased symptomatology the Board finds that the Veteran should be afforded a VA examination to ascertain the current severity of his PTSD.  

As the Veteran stated he went to the VA medical center once or twice a month for individual therapy for posttraumatic stress disorder, on remand, updated records should be obtained from VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the undersigned notes that the appellant's Virtual VA file now includes "CAPRI" records that were added since his paper claims file was forwarded to the Board.  These records do not appear to have been first considered by the RO, and as such, under 38 C.F.R. § 20.1304 (2013), they may not be considered by the Board in the first instance without a written waiver.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request relevant VA treatment records for the period from December 30, 2008 to the present.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  Thereafter, the Veteran should be afforded a new VA posttraumatic stress disorder examination.  The examiner must be provided access to the appellant's claims folder Virtual VA file, VBMS file, and must reference her/his review in the examination report.  The examiner must address the nature and extent of any severity of the Veteran's posttraumatic stress disorder since December 30, 2008.  The examiner must specifically address whether the appellant's posttraumatic stress disorder prevents him from working, and if so, since when has the appellant been unable to work due to posttraumatic stress disorder.  All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

3.  After all development requested has been completed the RO must review any examination report to ensure that it is in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate any claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


